BRYAN, Judge,
concurring specially.
I agree that the judgment of the Jefferson Circuit Court is due to be affirmed. I write specially only to state that I would award the appellee, Mary Katelyn Robbins, attorney’s fees on appeal in the amount of $6,700 — the full amount of attorney’s fees that she requested on appeal. In this action, Mary Katelyn, who is the daughter of the appellant, Mary E. (Robbins) Finn, was forced to bring an action against her mother to enforce her mother’s undisputed obligation to pay a portion of her postminority educational expenses. The mother refused to pay her portion of Mary Katelyn’s postminority educational expenses despite the facts that she admitted that she had the ability to pay those expenses, that she did not wish to terminate her postminority-educational-support obligation, and that she had received correspondence from Mary Katelyn and an attorney informing her of the amount of college-related expenses that had been incurred by Mary Katelyn. Moreover, the mother filed an appeal that this court has found to be without merit, which required Mary Katelyn, who is a college student, to incur the additional cost of hiring an attorney to represent her interests on appeal. For the foregoing reasons, I would award Mary Katelyn $6,700 in attorney’s fees on appeal.
THOMPSON, P.J., concurs.